Yb iioa \X%Oi* CiLQiioi SmJloL
                        a ^ y *.. .               RECEIVED IN
                       HUS/lVlx'CteM     lb 111   COURT OF CRIMINAL APPEALS
                                                        MAY 28 2015




      Ylbti CdHU -i^c YtttTut^^iMjuAtuIMJu^^ty)p/o£-6,Au^ flUi^flus^
^/7^?to UMlIAl \Loft 3riCcAjgAsd tiJJviH IajJcia^ LttfZ) 6akiuJ\




                                                                    /c ^C




                             UfX-
liL^Atfw* \kjAyjL.- l4uA}/tit<A mrfn




 f \ouLi^ $OJx^ Hid-O.S. limit &n f^cim .fbs H<£ f/i fait o« 4m




                            XofX-